Citation Nr: 9902498	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
psychiatric disability.  
2. Entitlement to service connection for seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1967.  

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a September 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board remanded the case to the RO in 
October 1995, and it has now been returned for further 
appellate consideration.  


FINDINGS OF FACT

1. The RO denied service connection for a nervous condition 
in an unappealed rating decision dated in August 1968.  
2. Evidence added to the record since the August 1968 
decision is not so significant, either alone or in the 
context of all the evidence, that is must be considered to 
fairly decide the merits of the claim for service 
connection for psychiatric disability.  
3. The claim for service connection for seizure disorder is 
not plausible.  


CONCLUSIONS OF LAW

1. Evidence received since the August 1968 rating decision is 
not new and material with respect to the issue of 
entitlement to service connection for psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  
2. The claim for service connection for seizure disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric disability

In an August 1968 rating decision, the RO denied service 
connection for a nervous condition.  The RO found the service 
medical records negative for a nervous condition and found no 
evidence of a psychoneurosis or psychosis.  The veteran was 
informed of the denial of service connection for a nervous 
condition, but did not appeal, and the determination became 
final.  Generally, a claim that has been denied in a final 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

When the RO denied service connection for a nervous condition 
in August 1968, the claims file included some service medical 
records.  The RO made repeated requests to the service 
department for complete service medical records, but 
available records included only the report of the veterans 
enlistment examination in January 1966 when psychiatric 
evaluation was normal and hospital records showing a 1-day 
admission in April 1967 for a lumbar puncture in conjunction 
with an evaluation of narcolepsy.  Other evidence of record 
included the report of a VA neuropsychiatric examination 
dated in June 1968.  The veteran reported that in service 
while stationed in Alaska he had outpatient neurological 
treatment and outpatient psychiatric treatment, including 
psychotherapy.  The veteran reported that after service, in 
May 1968, he was arrested for attacking his grandmother and 
while in jail in the police station he attempted to hang 
himself.  He said he was then taken to Chicago State Hospital 
where he remained for about 3 weeks.  After examination in 
June 1968 and review of the claims file, the VA physician 
diagnosed the veteran as having narcolepsy and passive 
aggressive personality, aggressive type.  

Evidence added to the record subsequent to the August 1968 
rating decision includes VA outpatient records showing the 
veteran sought admission to an alcohol treatment program in 
1983 and was hospitalized in a VA alcohol treatment program 
from June 1985 to August 1985.  The veteran was diagnosed as 
having alcohol dependence, delirium tremens and adjustment 
disorder with depressed mood.  Other VA outpatient records 
dated in the 1980s show that the veteran was seen with 
ongoing alcohol and substance abuse problems.  He gave a 
history of having received medication for depression off and 
on since 1984.  In a December 1989 discharge note, the 
diagnoses included chronic recurrent depressive features in 
remission (nonsuicidal).  After examination at a VA mental 
hygiene clinic in January 1990, the diagnostic impression was 
rule out bipolar illness and ethanol dependence.  

Other evidence added to the record includes the report of a 
July 1991 VA psychiatric examination.  The veteran reported 
that his depression started with a head injury in service 
that was occasioned by getting beat up by about 15 white 
guys in Alaska in 1966.  The veteran reported that the 
depression never went away.  He reported that when he was 
beaten he lost consciousness and had to get stitches on the 
left side of his head.  After mental status examination in 
July 1991, the diagnoses included dysthymic disorder.  

The veteran and a friend of his testified at a hearing at the 
RO in March 1992.  The veteran testified that in 1966 while 
in service he was beaten by other servicemen and received a 
head injury that required stitches.  He testified that he 
later struck one of his attackers with a chair and thereafter 
was reduced in rank.  He testified that he was depressed 
about losing his rank and being reassigned.  He testified 
that he talked to a psychologist who told him his problems 
related to his childhood.  He testified that he later slit 
his wrist and was hospitalized at the post hospital 
overnight.  He testified that he saw several psychiatrists 
while he was in service, but they did not seem to want to 
bother with him.  The veterans friend testified that he was 
in service with the veteran and witnessed part of the 
beating.  He testified that he thought he and others took the 
veteran to the hospital because he was bleeding.  The friend 
testified that after the incident the veteran changed like 
he flipped or something .  

In May 1992, in response to the ROs request for the 
veterans service medical records dated from 1966 and for a 
copy of the veterans discharge physical examination report, 
the National Personal Records Center (NPRC) provided the 
veterans report of medical history and physicians summary 
prepared in January 1966 in conjunction with the veterans 
service entrance examination.  The Board notes that since May 
1992 the RO has made additional requests for service medical 
records for the veteran from NPRC, Bassett Army Hospital and 
the veteran, all without success.  The veteran has not 
responded to the ROs correspondence addressed to the last 
address provided by him, nor has he responded to 
correspondence sent to an address for him obtained via a 
Social Security number trace.  

Other evidence added to the record includes a VA hospital 
discharge summary showing the veteran was hospitalized from 
April 1991 to May 1991 with a presumptive diagnosis of 
alcohol dependence and rule out bipolar disorder.  It was 
noted that the veterans history included head trauma 
resulting in loss of consciousness times two in 1978 and 
1988.  The final diagnoses were alcohol abuse, continuous, 
and mixed personality disorder with histrionic and dependent 
traits.  VA outpatient records dated in 1991 and 1992 show 
treatment at a mental hygiene clinic and in alcohol 
rehabilitation programs.  The impression after examination in 
June 1991 was borderline personality disorder with antisocial 
traits, depression probably related to the personality 
disorder and ethanol dependence.  

Also added to the record was a VA hospital discharge summary 
showing the veteran was hospitalized in February 1992 having 
been admitted from the emergency room for withdrawal 
symptoms.  He was noted to have a history of alcohol abuse 
and seizure disorder secondary to alcohol.  The final 
diagnoses were alcohol withdrawal and seizure disorder.  
Records from the Illinois Department of Mental Health show 
that the veteran was hospitalized at the Tinley Park Mental 
Health Center for 3 days in April 1992.  The veteran was 
referred from the Hines VA emergency room and was accompanied 
by the certificate and petition that stated the veteran had 
suicidal ideation with a plan.  The veteran underwent 
examination and treatment; the final diagnosis was major 
depression, recurrent, substance abuse, mixed with seizure 
disorder.  

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  In addition, service connection 
for psychosis may be established on a presumptive basis if 
the disease is manifest to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  Congenital or developmental defects, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1998).

Review of the evidence added to the record shows that none of 
it is material to reopen the claim for service connection for 
psychiatric disability.  The January 1966 medical history 
does not indicate the presence of psychiatric disability at 
entry into service, and none of the medical evidence added to 
the record suggests a relationship between any post-service 
acquired psychiatric disability and the veterans service.  
It does not suggest that the veteran manifested a psychosis 
within a year of his discharge from service or that any 
current, chronic, acquired psychiatric disability was present 
in service or is etiologically related to service.  For 
purposes of determining whether evidence is new and material, 
the Board has presumed the credibility of the testimony of 
the veteran and his friend.  Both the veteran and his friend 
are competent to report observable events such as a beating 
and a head injury.  Also, the veteran can say how he felt in 
service and who he saw, and his friend can report an 
observable change in the veterans behavior.  However, the 
veteran and his friend, as lay persons, are not competent to 
provide diagnoses or medical opinions as to etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Also, 
the history given by the veteran at the July 1991 VA 
examination and his hearing testimony to the effect that his 
depression started with a head injury and subsequent 
circumstances in service are medical opinions, which the 
veteran as a lay person, is not competent to provide.  Id.  

The evidence added to the record cannot be regarded as 
competent evidence that tends to establish that psychiatric 
disability was incurred in or aggravated by service.  As 
such, this evidence, when viewed alone or in connection with 
the evidence previously of record, is not so significant that 
it must be considered in order to decide fairly the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence added to the record subsequent to the August 1968 
rating decision is not new and material, and the claim for 
service connection for psychiatric disability is not 
reopened.  

II.  Seizure disorder

The remaining issue before the Board is entitlement to 
service connection for seizure disorder.  As outlined 
earlier, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection for epilepsy may be established 
on a presumptive basis if the disease is manifest to a degree 
of 10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Veterans Appeals (Court) has 
stated repeatedly that 38 U.S.C.A. § 5107(a) unequivocally 
places an initial burden on a claimant to produce evidence 
that a claim is well grounded.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994); Grottveit at 92; Tirpak at 610-11.  To 
satisfy the burden of establishing a well-grounded direct 
service connection claim, there must be:  a medical diagnosis 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation or diagnosis, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

As outlined earlier, since 1968 the RO has made repeated 
efforts to obtain the veterans complete service medical 
records, but the records in the veterans claims file remain 
incomplete.  Available records include the report of the 
veterans service entrance examination in January 1966 and 
clinical records from Bassett Army Hospital.  The January 
1966 medical history and examination report include no 
complaint, finding or diagnosis indicating the presence of 
seizure disorder.  The hospital records show that the veteran 
was admitted for 1 day in April 1967 for a lumbar puncture in 
conjunction with the evaluation of narcolepsy.  

At the VA neuropsychiatric examination in June 1968, the 
veteran stated that he drank beer and whiskey moderately and 
said he drank only over weekends.  He denied delirium 
tremens.  The veteran did not mention a history or complaints 
of seizures.  He gave a history of spells of falling asleep 
while sitting at his desk at school when he was about 10 
years old.  He said that from the time he was 10 years old to 
the present he had been falling asleep a few times during the 
day and would have difficulty keeping awake.  He reported 
problems with irritability, getting along with others and 
difficulty staying awake in service.  After neurological and 
mental status examinations and review of the claims file, the 
diagnosis was narcolepsy and passive aggressive personality, 
aggressive type.  

A VA hospital summary shows the veteran was hospitalized from 
June 1985 to August 1985.  He was admitted because of 
abdominal pain and was transferred to the alcohol program.  
The final diagnoses were alcohol dependence, delirium tremens 
and adjustment disorder with depressed mood.  A VA clinical 
record data base dated in August 1985 shows that the veteran 
dated his real heavy drinking to his service tour in 
Alaska.  He said his first episode of delirium tremens was in 
1968.  He reported that his parents started giving him 
alcohol at age 5.  

VA outpatient records show treatment for alcohol dependence 
in 1988 and 1989.  A VA psychiatric service admission form 
dated in December 1989 shows that the veteran complained of 
blackouts, seizures, delirium tremens and tremors.  The 
diagnosis after examination was ethanol abuse, dependence.  
In a December 1989 admission note it was reported that the 
veteran had a history of chronic alcoholism for about 23 
years, progressively worse about 20 years ago, drinking about 
a gallon of beer daily and occasional use of vodka.  The 
assessment after examination included chronic alcohol 
dependence.  

At a VA psychiatric examination in July 1991, the veteran 
reported that he had his first drink when he was a preteen.  
He said he started drinking on a regular basis in service and 
reported that his drinking got out of control when he was in 
service.  He reported that he had had alcoholic seizures 
since 1979.  He said his last seizure was in 1984 and 
reported he was treated with Dilantin between 1982 and 1984.  
After mental status examination, the diagnoses included 
substance use disorder, alcohol dependence with sequelae 
seizures.  

At the hearing at the RO in March 1992, the veteran testified 
that in service he sniffed paint fumes to try to forget his 
situation and started to drink to fight off depression.  The 
veteran testified that he first had a seizure in 1967 and he 
thought it might have been the alcohol or something.  He 
testified that he was not treated for seizures in service.  
He testified that he first received treatment for seizures in 
1968 at various clinics where he was given Valium and 
Librium.  

A VA neurology consultation report dated in October 1991 
shows that the veteran gave a history recurrent seizures 
since 1967, which he associated with ethanol use.  The 
veteran recalled head trauma in 1966 with laceration 
requiring stitches.  He said the trauma was followed by a 
transient clicking in the left side of the head.  The 
veteran reported he had only had seizures while drinking, and 
had a total of about a dozen seizures through the years.  He 
gave a history of blunt head trauma in 1979 when he went 
through a windshield.  After examination, the impression 
included history of general seizures only occurring in the 
context of ethanol or drug use, suspected withdrawal or toxic 
seizures, rule out underlying seizure disorder.  A VA 
radiology report dated in October 1991 states that a computed 
tomography study of the brain was unremarkable and revealed 
no evidence for intracranial hemorrhage or discrete enhancing 
lesions.  In a November 1991 progress note it was noted that 
the computed tomography of the brain was normal and that an 
electroencephalogram was normal.  The clinical impression was 
probable alcohol-related seizures.  

A VA hospital discharge summary shows that the veteran was 
hospitalized in February 1992.  He was admitted from the 
emergency room for withdrawal symptoms after drinking heavily 
for four days and also using cocaine over the past two days.  
The veterans history included a seizure disorder in 1967 
starting several months after a severe seizure assessed to be 
due to alcohol.  It was noted that the veteran had been a 
heavy alcohol drinker since age 13.  The veteran was 
hospitalized for 6 days, and had no seizure episodes during 
his hospital stay.  The diagnosis was alcohol withdrawal and 
seizure disorder.  

Records from the Illinois Department of Mental Health show 
that the veteran was hospitalized at the Tinley Park Mental 
Health Center in April 1992 because he was very depressed and 
had suicidal ideation with a plan.  The veteran gave a 
history of alcohol use and a seizure disorder.  He was 
hospitalized for three days, and the diagnosis was major 
depression, recurrent, substance abuse, mixed with seizure 
disorder.  

Available service medical records do not show that the 
veteran experienced a seizure in service, and though the 
veteran has testified that he had a seizure in service, he 
does not contend that he sought treatment.  Further, the 
veteran gave no history of a seizure at his June 1968 VA 
neuropsychiatric examination.  The remaining post-service 
medical evidence on file essentially relates to the veterans 
medical status years after his discharge from service.  There 
is of record no medical evidence that suggests that epilepsy 
was manifested within a year after the veterans discharge 
from service or that any current seizure disorder was present 
in service or is etiologically related to service.  The 
veteran has contended that his seizure disorder is related to 
a head injury sustained when he was beaten in service, and he 
has related his seizures to alcohol use.  The Board accepts 
as credible the veterans testimony that he received a head 
injury in service.  However, he veterans theory linking his 
seizure disorder to the head injury cannot serve to make the 
claim well grounded, because the veteran as a lay person, is 
not competent to provide evidence requiring medical 
expertise.  See Espiritu, 2 Vet. App. at 494.  

The veteran has in effect argued that his seizure disorder is 
due to alcohol abuse that was incurred in or aggravated by 
service. 

Evidence of record shows that the veteran has given a history 
of regular and heavy alcohol use in service as well as 
alcohol use before and after service, and there is medical 
evidence associating the veterans seizure disorder with 
alcohol use.  There is, however, no medical evidence 
suggesting that alcohol abuse was present in service or 
linking the veterans post-service seizure disorder to 
alcohol use in service.  In this regard, the Board notes that 
evidence that is simply information recorded by an examiner, 
unenhanced by any additional comment by the examiner, does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The only evidence linking the 
veterans alcohol abuse to service or his seizure disorder to 
alcohol use in service is the theory advanced by the veteran 
himself.  However, the veteran, as a lay person, is not 
competent to provide evidence requiring medical expertise.  
See Espiritu at 494.  

Since the veteran was not found to have a seizure disorder in 
service, there is no post-service medical evidence of a 
seizure disorder until many years after service, and there is 
no medical evidence linking the veterans seizure disorder to 
service or any incident of service, the Board must conclude 
that the veterans claim is not well grounded.  

The Board notes that the veteran has referred to having 
received treatment for seizures at various clinics in 1968, 
but he has not provided records from those clinics nor has he 
further identified them.  The RO has requested that the 
veteran provide more specific information regarding treatment 
for his claimed disabilities, but the veteran has not 
identified the clinics where he states he received treatment 
for seizures in the year following service.  

As detailed above, the Board has denied service connection 
for seizure disorder on the basis that the claim is not well 
grounded.  Although the Board has considered the claim on 
grounds different from the RO, which denied the claim on the 
merits, the veteran has not been prejudiced by the Boards 
decision.  This is because in assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than the claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this issue for consideration of whether 
the claim is well grounded would be pointless, and in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for psychiatric disability is 
not reopened.  






Service connection for seizure disorder is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals
	
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
